DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations set forth in dependent claims 21 and 22 (which call for a dynamic heating of the materials and also at certain heating rates) appear to contradict and conflict with the limitations of claim 19 (on which they ultimately depend on) that calls for an isothermal heating of the materials.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 9, 10 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the literature reference titled “Hydrogen generation behaviors of NaBH4-NH3BH3 composite by hydrolysis” by Yanmin Xu et al.
The section of this Xu et al. reference titled “2.2 Hydrolysis test” describes a method for generating hydrogen gas by providing a composite that contains both NaBH4 and also NH3BH3 into a round-bottom flask and injecting water into this flask through a syringe pump so that the water hydrolyzes the NaBH4 and also the NH3BH3 according to the reactions (1) and (2) described on the first and cover page of this Xu et al. reference to generate a gaseous effluent comprising at least hydrogen gas and steam.  This reaction mixture containing the water and the composites were heated to various (i. e. “dynamic”??) temperatures (25, 40, 50, 60 and 70 oC were reported in this “2.2 Hydrolysis test” portion of this Xu et al. literature reference).  Interestingly enough, the abstract in this Xu et al. reference also seems to allude to a single (i. e. “isothermal”??) reaction temperature of 70 oC.  The gaseous effluent generated from the reaction was passed through a condenser (to evidently extract the steam out of the gaseous effluent) and also through a “dry tube” containing CaCl2.  The NaBH4 to NH3BH3 ratios present in the composite varied from 1:1 to 8:1: please note the abstract.  Evidently, the hydrogen may be used as a source of energy: please note at least the portion of this Xu et al. reference titled “1. Introduction”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claim(s) 1-10 and 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the literature reference titled “Hydrogen generation behaviors of NaBH4-NH3BH3 composite by hydrolysis” by Yanmin Xu et al.
Claim(s) 1-3, 5, 7, 9, 10 and 14-17 are submitted to be obvious from the teachings provided in this literature reference titled “Hydrogen generation behaviors of NaBH4-NH3BH3 composite by hydrolysis” by Yanmin Xu et al. for the reasons set forth in the previous rejection: please note that anticipation is generally considered to be the epitome of prima facie obviousness.
The difference between the Applicants’ claims and this Xu et al. reference is that the Applicants’ dependent claims 4, 6, 8, and 18-24 call for certain chemical process parameters (to include the extent of humidification and the rates at which the temperature was increased) that do not appear to be explicitly recited in this Xu et al. literature reference, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is “reasonably expected” that at least an obvious variation of the same method for generating the same hydrogen gas from the same reagents via hydrolysis w/ the same water at the same temperatures to the same degree/extent would inevitably operate w/ at least an obvious variation of the same claimed chemical process parameters (to include the extent of humidification and the rates at which the temperature was increased, etc. mentioned in at least the Applicants’ claims 4, 6, 8 and 18-24) and such “reasonable expectations” are evidence of prima facie obviousness.

Allowable Subject Matter
The Applicants’ claims 11-13 and 25-30 have been allowed over the teachings provided in this this literature reference titled “Hydrogen generation behaviors of NaBH4-NH3BH3 composite by hydrolysis” by Yanmin Xu et al. because the limitations described in these claims 11-13 and 25-30 are not taught or suggested in this this literature reference titled “Hydrogen generation behaviors of NaBH4-NH3BH3 composite by hydrolysis” by Yanmin Xu et al.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
U. S. Pat. 4,157,927; CN 111 389 429 A; CN 110 713 170 A and also CN 107 930 697 A.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736